MEMORANDUM DECISION

PER CURIAM.
Plaintiff appeals from the order of the trial court dismissing with prejudice his petition for failure to prosecute. The case had been pending for seven years and had appeared previously on one dismissal docket and one pre-dismissal “status” docket. After the last requested continuance by plaintiff he had no request for trial setting for eight months and the case was again set on the dismissal docket and this time dismissed. We find no abuse of discretion by the trial court. Belleville v. Director of Revenue, State of Missouri, 825 S.W.2d 623 (Mo.banc 1992) [2-4], No error of law appears and the judgment of the court is supported by substantial evidence. An opinion would have no prece-dential value.
Judgment affirmed. Rule 84.16(b).